Title: [Diary entry: 7 January 1789]
From: Washington, George
To: 

 Wednesday 7th. Thermometer at 32 in the Morning—39 at Noon and 39 at Night. Calm all day, but raw & chilly. Went up to the Election of an Elector (for this district) of President & Vice President when the Candidates polled for being Doctr. Stuart and Colo. Blackburn the first recd. 216 votes from the Freeholders of this County and the second 16 Votes. Dined with a large company on venisen at Pages Tavn. and came home in the evening.